894 N.E.2d 528 (2008)
In the Matter of Randall J. KNUTH, Attorney No. 16106-02.
No. 98S00-0803-DI-150.
Supreme Court of Indiana.
April 1, 2008.

ORDER TO SHOW CAUSE
The Indiana Supreme Court Disciplinary Commission has filed its Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause, wherein it is demonstrated that Randall J. Knuth, the respondent herein, an attorney admitted to practice law in the state of Indiana and before the United States Patent and Trademark Office, was suspended from the practice of law before the U.S. Patent and Trademark Office for a period of three (s) years, effective February 21, 2008.
IT IS THEREFORE ORDERED that the Indiana Supreme Court Disciplinary Commission and the respondent, Randall J. Knuth, shall show cause in writing within thirty (30) days of the date of receipt of service of this order why the imposition of identical discipline in Indiana would be unwarranted. Pursuant to Ind. Admis. Disc. R. 23, § 28(d), the final order of discipline of the U.S. Patent and Trademark Office establishes conclusively the respondent's misconduct for purposes of this disciplinary proceeding. Pursuant to Admis. Disc. R. 23, § 28(c), any party appearing in writing to show cause why a different sanction should be ordered must demonstrate upon the face of the record before the U.S. Patent and Trademark Office that:
1. The procedure was so lacking in notice or opportunity to be heard as to *529 constitute a deprivation of due process;
2. There was such infirmity of proof establishing the misconduct as to give rise to the clear conviction that this Court could not, consistent with its duty, accept as final the conclusion on that subject;
3. The imposition of the same discipline by this Court would be inconsistent with standards governing sanctions in Indiana or would result in grave injustice; or
4. The misconduct established warrants substantially different discipline in Indiana.
The Clerk of this Court is directed to serve a copy of this Order upon the Executive Secretary of the Indiana Supreme Court Disciplinary Commission and by certified U.S. mail, return receipt requested, upon the respondent, Randall J. Knuth, at their respective addresses appearing on the official roll of attorneys and additionally to Randall J. Knuth at 255 Regency Ridge, Centerville, OH 45459.